Name: Council Regulation (EC) No 3089/95 of 21 December 1995 allocating, for 1996, catch quotas between Member States for vessels fishing in Polish waters
 Type: Regulation
 Subject Matter: economic geography;  maritime and inland waterway transport;  fisheries;  Europe
 Date Published: nan

 No L 330/106 lEN Official Journal of the European Communities 30 . 12 . 95 COUNCIL REGULATION (EC ) No 3089/95 of 21 December 1995 allocating, for 1996, catch quotas between Member States for vessels fishing in Polish waters THE COUNCIL OF THE EUROPEAN UNION, Whereas the necessary measures should be taken to implement, for 1996, the results of the consultations held with Poland; Whereas to ensure efficient managament of the catch possibilities available in Polish waters, they should be allocated among the Member States as quotas in accordance with Article 8 of Regulation (EEC ) No 3760/92 ; Whereas the fishing activities covered by this Regulation are subject to the relevant control measures provided for by Council Regulation No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy ( 2 ), HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 January to 31 December 1996 , vessels flying the flag of a Member State are hereby authorized to make catches in waters falling within the fisheries jurisdiction of Poland and within the quota limits set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 January 1996 . Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of December 1992 establishing a Community system for fisheries and aquaculture ( ! ), and in particular Article 8 (4 ) thereof, Having regard to the proposal from the Commission, Whereas, in accordance with Article 124 of the 1994 Act of Accession, fisheries agreements concluded by the Kingdom of Sweden with third countries are managed by the Community; Whereas, in accordance with the procedure provided for in the Agreement on fisheries of 1 February 1978 , the Community, on behalf of the Kingdom of Sweden, and the Republic of Poland have held consultations concerning their mutual fishing rights for 1996; Whereas, in the course of these consultations, the delegations agreed to recommend to their respective authorities that certain catch quotas for 1996 should be fixed for the vessels of the other Party; This Regulation shall be binding in its entirety directly applicable in all Member States . Done at Brussels, 21 December 1995 . For the Council The President L. ATIENZA SERNA 0 ) OJ No L 389, 31 . 12 . 1992 , p. the 1994 Act of Accession . 1 . Regulation as amended by (2 ) OJ No L 261 , 20.10.1993 , p. 1 . 30 . 12 . 95 | EN i Official Journal of the European Communities No L 330/107 ANNEX Allocation of Community catch quotas in Polish waters for 1996 (in tonnes, fresh round weight for salmon: numbers of individual fish) Species ICES division Community catch quotas Quotas allocated to Member States Herring III d 1 000 Sweden 1 000 Salmon III d 1 350 Sweden 1 350 Sprat III d 15 000 Sweden 15 000 Flatfish III d 50 Sweden 15